DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1
The limitation “second user plane security policy” in line 3 renders the claim indefinite because the claim recites a second user plane security policy without reciting a first user plane security policy. Consequently, it is unclear if the claim requires one or two user plane security policies.

In reference to claim 17
The limitation “third message” in line 3 renders the claim indefinite because the claim recites a third message without reciting a first and second message. Consequently, it is unclear if the claim requires one or three messages. 
 
In reference to claim 19
The limitation “third message” in line 3 renders the claim indefinite because the claim recites a third message without reciting a first and second message. Consequently, it is unclear if the claim requires one or three messages. 

In reference to claims 2-3, 14-16, 18 and 20
Dependent claims 2-3, 14-16, 18 and 20 are rejected because they depend from a rejected parent claim.

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2021/0076218 pertains to a method of operating a Master gNodeB (MgNB) in a radio access network RAN is disclosed. An indication of a user plane security policy is received from a core network node, wherein the user plane security policy requires user plane integrity protection for a protocol data unit PDU session.
US 2021/0153286 pertains to a session management function (SMF) to control a PDU session for low latency service in the wireless communication system includes receiving a request message related to the PDU session from a user equipment involving a user plane security policy.
US 2021/0084130 pertains to a MN that can receive the User Plane security policy of the to-be-setup PDU sessions from CN. The UP security policy can indicate to the MN the PDU session IDs and the corresponding encryption and integrity protection activation or deactivation preference.
US 2020/0374320 pertains to receiving, by a first access network device, a first message from a second access network device, where the first message carries a user plane security policy, and the user plane security policy is used to indicate a type of user plane security protection to be enabled by the first access network device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466